DETAILED ACTION
The Office Action is responsive to the communication filed on 12/29/2020.
Claims 1-8, 11-14, and 16-18 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-8, 11-14, and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1-8, 11-14, and 16-18
Regarding claim 1, the prior art as described in the prosecution history describes:

    PNG
    media_image1.png
    201
    673
    media_image1.png
    Greyscale


claim 1, the prior art as described in the prosecution history does not describe:

    PNG
    media_image2.png
    358
    650
    media_image2.png
    Greyscale

Dependent claims 2-8, 11-14, and 16-18 depend from independent claim 1 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000





/Christopher E. Everett/Primary Examiner, Art Unit 2116